                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            IN RE CALIFORNIA BAIL BOND
                                   7                                                         Lead Case No. 19-cv-00717-JST
                                            ANTITRUST LITIGATION
                                   8                                                         ORDER GRANTING MOTION FOR
                                            This Document Relates To:                        APPOINTMENT OF INTERIM CLASS
                                   9                     ALL ACTIONS                         COUNSEL; DIRECTING THE FILING
                                                                                             OF PROPOSED ATTORNEY’S FEES
                                  10                                                         AND COST GUIDELINES; AND
                                                                                             DENYING MOTION FOR
                                  11                                                         APPOINTMENT OF AN EXECUTIVE
                                                                                             COMMITTEE
                                  12
Northern District of California




                                                                                             Re: ECF No. 30
 United States District Court




                                  13

                                  14            Before the Court is Plaintiffs’ joint motion to appoint interim class counsel and an
                                  15   executive committee. ECF No. 30. Defendants oppose the motion. ECF No. 40. The Court will
                                  16   grant the request to appoint interim class counsel and deny the request to appoint an executive
                                  17   committee.
                                  18   I.       BACKGROUND
                                  19            In this putative class action, Plaintiff Steven Breaux alleges that Defendants conspired to
                                  20   artificially inflate the price of bail bond premiums in California. ECF No. 1 ¶ 3. Defendants
                                  21   include numerous surety companies, a bail bonds agent, and three bail agent associations. Id.
                                  22   ¶¶ 11-47. Breaux seeks to represent a class of individuals who purchased bonds at those inflated
                                  23   prices between February 2004 and the present. Id. ¶ 127.
                                  24            Breaux filed his lawsuit on February 8, 2019, asserting claims under California antitrust
                                  25   laws. Id. Ten days earlier, Plaintiffs Shonetta Crain and Kira Serna filed another putative class
                                  26   action in state court, seeking to assert the same causes of action on behalf of a similarly defined
                                  27   class against a largely overlapping group of defendants. Crain v. Accredited Surety & Casualty
                                  28
                                   1   Co., No. 19-cv-01265-JST, ECF No. 1-3.1 On March 8, 2019, defendants in Crain removed the

                                   2   case to this district. Crain, ECF No. 1. Shortly thereafter, the Court granted Defendants’

                                   3   unopposed motion to relate the two cases. ECF No. 12. On May 1, 2019, the Court approved the

                                   4   parties’ stipulation to consolidate the cases into the present suit. ECF No. 29. That same day,

                                   5   Breaux and the Crain Plaintiffs filed this joint motion to appoint interim class counsel and an

                                   6   executive committee. ECF No. 30. Defendants oppose any interim appoint as premature. ECF

                                   7   No. 40.

                                   8   II.       MOTION FOR APPOINTMENT OF INTERIM CLASS COUNSEL

                                   9             A.     Legal Standard

                                  10             Federal Rule of Civil Procedure 23(g)(3) provides that “[t]he court may designate interim

                                  11   counsel to act on behalf of a putative class before determining whether to certify the action as a

                                  12   class action.” This rule “authorizes [a] court to designate interim counsel during the pre-
Northern District of California
 United States District Court




                                  13   certification period if necessary to protect the interests of the putative class.” Wang v. OCZ

                                  14   Technology Grp., Inc., No. 11-cv-01415-PSG, 2011 WL 13156817, at *2 (N.D. Cal. June 29,

                                  15   2011) (quoting Fed. R. Civ. P. 23(g)(2)(A) advisory committee’s note to 2003 amendment).

                                  16   “[D]esignation of interim counsel clarifies responsibility for protecting the interests of the class

                                  17   during precertification activities, such as making and responding to motions, conducting any

                                  18   necessary discovery, moving for class certification, and negotiating settlement.” Manual for

                                  19   Complex Litigation § 21.11 (4th ed. 2004) (“MCL 4th”).

                                  20             Rule 23(g)(1)(A) requires that courts consider the following factors in appointing class

                                  21   counsel: “(i) the work counsel has done in identifying or investigating potential claims in the

                                  22   action; (ii) counsel’s experience in handling class actions, other complex litigation, and the types

                                  23   of claims asserted in the action; (iii) counsel’s knowledge of the applicable law; and (iv) the

                                  24   resources that counsel will commit to representing the class.” The Court looks to those factors in

                                  25   designating interim class counsel as well. See Letizia v. Facebook Inc., No. 16-cv-06232-TEH,

                                  26   2017 WL 1477158, at *2 (N.D. Cal. Apr. 25, 2017) (“While Rule 23(g)(3) does not provide a

                                  27

                                  28   1
                                           Unless otherwise specified, all ECF citations are to docket No. 19-cv-00717.
                                                                                           2
                                   1   standard for courts to use in appointing interim class counsel, courts in this district typically

                                   2   consider the factors set forth in Federal Rule of Civil Procedure 23(g)(1).”).

                                   3          B.      Discussion

                                   4          Plaintiffs request that the Court appoint Lieff, Cabraser, Heimann & Bernstein LLP (“Lieff

                                   5   Cabraser”) as interim class counsel. ECF No. 30 at 5.

                                   6          Having reviewed Plaintiffs’ proposal, the Court finds that Lieff Cabraser would “fairly and

                                   7   adequately represent the interests of the class.” Fed. R. Civ. P. 23(g)(4). The firm’s attorneys

                                   8   have done extensive work to date identifying, investigating, and prosecuting the potential claims.

                                   9   ECF No. 31 ¶¶ 2-4. Lieff Cabraser has significant experience in handling complex litigation,

                                  10   including class actions and antitrust cases, and therefore knowledge of the applicable law. Id.

                                  11   ¶¶ 5-8; see also ECF No. 31-1 at 78-89 (listing current and past antitrust cases). Finally, the Court

                                  12   is satisfied that Lieff Cabraser will commit adequate resources to representing the class. ECF No.
Northern District of California
 United States District Court




                                  13   30 at 15.

                                  14          Defendants’ objection that the appointment is unnecessary in unpersuasive. Here,

                                  15   appointing a single lead firm will alleviate potential “rivalry or uncertainty” among the seven

                                  16   plaintiffs’ firms. Fed. R. Civ. P. 23(g)(2)(A) advisory committee’s note to 2003 amendment.

                                  17   Moreover, the Court anticipates that designating a single lead firm will facilitate the efficient

                                  18   prosecution of this litigation. This is not a case where plaintiffs seek to appoint many or all of the

                                  19   firms as interim class counsel. Cf. Imran v. Vital Pharm., Inc., No. 18-CV-05758-JST, 2019 WL

                                  20   1509180, at *10 (N.D. Cal. Apr. 5, 2019) (“The Court also does not see why appointing three of

                                  21   the six firms involved in these actions will result in significant efficiency gains.”); In re Nest Labs

                                  22   Litig., No. 14-CV-01363-BLF, 2014 WL 12878556, at *2 (N.D. Cal. Aug. 18, 2014) (rejecting

                                  23   proposal to appoint both plaintiff firms and explaining that “greater efficiency and clarity can only

                                  24   be realized if the Court appoints one firm as interim class counsel”). Given the size and

                                  25   complexity of the case, as well as the number of plaintiff firms involved, the Court concludes that

                                  26   appointing a single lead firm will serve the class’s best interests.

                                  27          The Court therefore designates Lieff Cabraser as interim class counsel.

                                  28   ///
                                                                                          3
                                   1   III.   ATTORNEY’S FEES GUIDELINES

                                   2          Interim class counsel shall file by June 18, 2019, proposed guidelines that they will follow

                                   3   to limit costs and expenses including attorney’s fees. The proposed guidelines should address

                                   4   staffing practices (e.g., number of attorneys attending each deposition and court hearings), limits

                                   5   on travel expenses (e.g., coach air fare), etc. Guidelines must, at a minimum provide that: (a)

                                   6   daily, contemporaneous time records must be maintained; (b) block-billing time records shall not

                                   7   be permitted; (c) time records must be based on the tenth of an hour (not a quarter of an hour);

                                   8   (d) time records must be submitted to co-lead counsel for review no later than the week following

                                   9   the last day of a month; (e) contract attorneys will be billed only at the rates actually paid to and

                                  10   received by such attorneys, without mark-up; and (f) lead counsel will appoint one senior attorney

                                  11   from Lieff Cabraser to collect all billing records monthly and conduct a monthly review of time

                                  12   records to ensure that costs and expenses are reasonable, with the understanding that the Court
Northern District of California
 United States District Court




                                  13   may, in its discretion, call upon counsel to submit those records and/or a report for the Court’s

                                  14   independent review. For an example of such guidelines in the MDL context, interim class counsel

                                  15   is directed to the Protocol for Common Benefit Work and Expenses at ECF No. 181 in the matter

                                  16   of In re Chrysler-Dodge-Jeep Ecodiesel Mktg., Sales Practices, & Prod. Liab. Litig., Case No.

                                  17   3:17-md-02777-EMC.

                                  18   IV.    MOTION FOR APPOINTMENT OF EXECUTIVE COMMITTEE

                                  19          A.      Legal Standard

                                  20          Although Rule 23 provides no criteria for when to appoint an executive committee in

                                  21   addition to interim class counsel, it has been recognized that such “[c]ommittees are most

                                  22   commonly needed when group members’ interests and positions are sufficiently dissimilar to

                                  23   justify giving them representation in decision making.” MCL 4th § 10.221. “Committees of

                                  24   counsel can sometimes lead to substantially increased costs, and they should try to avoid

                                  25   unnecessary duplication of efforts and control fees and expenses.” Id. Courts within this circuit

                                  26   therefore routinely deny requests for appointment of executive committees where a plaintiff fails

                                  27   to demonstrate that such an appointment is necessary. See, e.g., Nicolow v. Hewlett Packard Co.,

                                  28   No. 12-cv-05980-CRB, 2013 WL 792642, at *9 (N.D. Cal. Mar. 4, 2013) (declining to appoint an
                                                                                          4
                                   1   executive committee); Kamakahi v. Am. Soc. for Reprod. Med., No. 11-cv-01781-SBA, 2012 WL

                                   2   892163, at *3 (N.D. Cal. Mar. 14, 2012) (“The Court concludes that Plaintiff has failed to

                                   3   demonstrate that the appointment of a three-firm Executive Committee to prosecute this action is

                                   4   warranted.”); In re Cathode Ray Tube (CRT) Antitrust Litig., No. 07-cv-5944-SC, 2008 WL

                                   5   2024957, at *2 (N.D. Cal. May 9, 2008) (concluding that there was “no need for an executive

                                   6   committee at this time”).

                                   7           B.      Discussion

                                   8           Plaintiffs request that the Court appoint a six-firm executive committee consisting of (1)

                                   9   Public Counsel; (2) Towards Justice; (3) Justice Catalyst Law; (4) the National Consumer Law

                                  10   Center; (5) HammondLaw, P.C.; and (6) Goldstein Borgen Dardarian & Ho. ECF No. 30 at 5.

                                  11   This list includes every other firm representing Plaintiffs in this action. While Plaintiffs provide

                                  12   information as the qualifications and resources of each firm, ECF No. 30 at 11-15, they do not
Northern District of California
 United States District Court




                                  13   explain why this case requires a six-firm executive committee.

                                  14           The Court has previously declined to appoint an executive committee where plaintiffs

                                  15   “neither addressed nor demonstrated that the interests of the class diverge or are dissimilar.”

                                  16   Aberin v. Am. Honda Motor Co., Inc., No. 16-cv-04384-JST, 2017 WL 3641793, at *2 (N.D. Cal.

                                  17   Aug. 24, 2017). As in Aberin, Plaintiffs here make no attempt to address this “most common[]”

                                  18   justification for executive committees. MCL 4th § 10.221; cf. Mack v. LLR, Inc., No. 17-cv-

                                  19   07252-JGB, 2018 WL 6038349, at *5 (C.D. Cal. Jan. 31, 2018) (finding that executive committee

                                  20   was necessary because plaintiffs planned to “seek certification of multi-state subclasses” and the

                                  21   committee members would “serve an important role in navigating any differences due to

                                  22   jurisdiction, location, and law”). Nor do they identify any other unique circumstances that would

                                  23   justify their proposal.

                                  24           Similarly, “Plaintiffs do not articulate how an executive committee would increase

                                  25   efficiency and the Court does not believe that a [seven]-firm organizational structure would

                                  26   achieve that effect.” Aberin, 2017 WL 3641793, at *3. Plaintiffs offer no reason why the ability

                                  27   of the six proposed firms to contribute effectively to the litigation under Lieff Cabraser’s direction

                                  28   should turn on each firm receiving an executive committee appointment.
                                                                                         5
                                   1          The Court therefore denies Plaintiffs’ request to appoint a six-firm executive committee.

                                   2   Denial is without prejudice to the filing of a motion later in the case to reflect subsequent

                                   3   developments.

                                   4                                             CONCLUSION

                                   5          For the foregoing reasons, the Court grants Plaintiffs’ motion to appoint Lieff Cabraser as

                                   6   interim class counsel; directs the filing of proposed attorney’s fees guidelines; and denies the

                                   7   motion to appoint a six-firm executive committee.

                                   8          IT IS SO ORDERED.

                                   9   Dated: June 3, 2019
                                                                                        ______________________________________
                                  10
                                                                                                      JON S. TIGAR
                                  11                                                            United States District Judge

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          6
